      Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 1 of 23


                  IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


JEMME J. JENKINS, Individually,
and JULIANNE GLISSON,
Administrator of the Estate of
Jimmie L. Alexander, Sr.,

       Plaintiffs,

V.                                        CASE NO. CV418-099


CORIZON HEALTH INC., a Delaware
Corporation; GUY AUGUSTIN, M.D.;
VICTORIA NEILSER, LPN; KEVIN
TODD, Corporal; MARK DAMBACH,
LPN; CARL MILTON, Sergeant;
WANDA WILLIAMS, Lieutenant;
DESMOND BRYANT, Corporal;
CHATHAM COUNTY COMMISSIONERS;
JOHN WILCHER, Sheriff of Chatham
County; and JOHN DOES 1-5;

        Defendants.




                                  ORDER


       Before the Court is Defendants Chatham County Commissioners'

(^'County Defendants") Motion for Summary Judgment. {Doc. 123.) For

the   following    reasons.   County   Defendants'   motion   (Doc.   123)   is

GRANTED.


                                 BACKGROUND


I.     THE INCIDENT ON MAY 22-24, 2016

       This case arises out of the incarceration and subsequent death

of Jimmie Alexander, Sr. ('"Alexander") in 2016. (Doc. 1.) Alexander

was a pretrial detainee at Chatham County Detention Center ("CCDC").

(Doc. 86, Attach. 2.) At the time of Alexander's detention. Defendant
    Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 2 of 23



Corizon   Health,    Inc.   ('"Corizon")   provided    medical    services   to

detainees at CCDC pursuant to a contract with Chatham County. (Doc.

87, Attach. 1.) At all relevant times. Defendant Dr. Guy Augustin

was the acting onsite medical director employed by Corizon. (Doc.

156 at 94.) Defendant Corizon also employed Defendant Mark Dambach

C'Dambach"),   a    licensed   practical   nurse   C'LPN"),      and   Defendant

Victoria Neisler C'Neisler"), also an LPN. (Doc. 150 at 17-18; Doc.

154 at 33.) Jimmie Alexander, Sr. ('"Alexander") was booked into CCDC

as a pretrial detainee on April 27, 2016. (Doc. 86, Attach. 2 at 1.)

Alexander was sixty years of age at the time of his intake. (Id.)

Alexander reported during the intake screening process that his

medical history included hypertension, a smoking history of over

twenty years, and a transient ischemic attack ("TIA") that occurred

in March 2016. (Doc. 74, Attach. 9 at 5-9.)

     On May 22, 2016, at approximately 8:30 p.m., Alexander began to

complain about pain in his right hip and leg. (Doc. 97, Attach. 7 at

11; Doc. 49 at 137.) At approximately 8:47 p.m. on May 22, 2016, a

Signal 55   was     called for   Alexander.^   (Doc.   85   at 65.)      Dambach

responded to the call and evaluated Alexander between 9:02 p.m. and

9:13 p.m. (Doc. 150 at 105-10.) During this examination, Dambach

understood Alexander's complaint to be that he began experiencing

right leg pain suddenly and found that Alexander had a weak, thready




1 A "Signal 55" is a code that means that an inmate needs medical
attention. (Doc. 85 at 29.)
       Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 3 of 23



pedal pulse in his right foot. (Id. at 105-06.) Alexander reported

to Dambach that the pain felt like '"his leg was broken, his hip was

out of the socket." (Id. at 109.) Dambach checked Alexander's vitals

and noted that his blood pressure was elevated at 188 over 122. (Id.

at 107.) Before leaving Alexander's cell, Dambach told Alexander

that he was going to relay this information to the doctor and then

be back once he received orders from the doctor and that he would

bring any medications that been ordered. (Id. at 110-11.)

        Dambach      called    Dr. Augustin        after    evaluating Alexander          and

informed       Augustin       of    Alexander's     elevated        blood   pressure,     the

reported       right leg and         hip   pain, and Alexander's              known   medical

history. (Doc. 150 at 111.) Augustin prescribed Clonodine 0.1 mg,

for    reducing      blood     pressure,     Novasc    10    mg,     for    reducing    blood

pressure, and Naproxyn 500 mg, for the pain. (Id. at 111-112; Doc.

156 at 159-160.) Around 9:30 p.m., Alexander used a plastic chair

while walking to the wing officer's desk in Unit 6D, the unit he was

housed in, and was dragging his right leg. (Doc. 96 at                                 30-31;

Doc.     145    at    SISI   30-31.)    At   approximately          9:45    p.m.,     Dambach

administered the above medications to Alexander. (Doc. 150 at 118.)

Dambach did not examine Alexander when he gave him the medications.

(Id. at 117.) Around 11:15 p.m., Alexander used a plastic chair to

travel to the restroom and at 11:30 p.m., several inmates carried

Alexander      back to        his   pod.   (Doc.    96 at    SISI    36-37;    Doc.    145 at

11 36-37.)
       Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 4 of 23


        Around 11:40 p.m., Alexander crawled out into the middle of

Unit 6D floor and vomited as he crawled out. (Doc. 96 at                           38-39;

Doc. 145 at         38-39.) At 11:39 p.m., Defendant Todd called a 10-78

code which means that the officer needs assistance, but is not in

any danger.        (Doc.   85 at      29,    113.)    Deputies,     including     Sergeant

Milton, arrived in Unit 6D in response to the 10-78 and the 10-78

turned into a Signal 55. (Id. at 117; Doc. 91 at 76-77.) Dambach

responded to the Signal 55 and arrived in Unit 6D around 11:48 p.m.

and found Alexander lying on the floor next to a small amount of

vomit. (Doc. 150 at 131.) Dambach proceeded to check Alexander's

vitals, but did not otherwise check Alexander's right leg. (Id.)

        Dambach    went    to   the    Medical       Unit   and   called    Augustin   at

approximately midnight of May 22. (Id. at 133.) Augustin and Dambach

agreed that Alexander should be sent to infirmary, however, the male

beds    in   the    infirmary    were       reportedly      full.    (Id.   at    133-34.)

Alexander was placed into a wheelchair and taken to Receiving and

Discharge (^'R&D") for observation during the night. (Id.; Doc. 91 at

50-51.) Dambach examined Alexander's right foot pulse before placing

him in the R&D cell, but did not document that he did so. (Doc. 150

at 151-52.) Alexander was placed in R&D cell #8 at 12:21 a.m. on

Monday, May 23, 2016. (Id. at 151.)

        Augustin came to CCDC at 7:30 a.m. on Monday, May 23, 2016 and

spoke     about    Alexander    with        other    medical   providers     at   morning

conference. (Doc. 156 at 133-34.) Augustin, however, did not examine
       Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 5 of 23


Alexander that morning and subsequently left CCDC around 8:30 a.m.

to find a dentist for himself. (Id. at 132-33.) Alexander was placed

on Augustin's "sick call list'' to be seen by Augustin. (Doc. 156 at

134.) Also on the morning of Monday, May 23, 2016, around 7:00 a.m.,

Victoria Neisler came on duty in CCDCs R&D area for the day shift,

relieving Dambach. (Doc. 154 at 127.) Dambach told Niesler about

Alexander's leg pain. (Doc. 150 at 176, 178; Doc. 154 at 130.)

Neisler      visited     Alexander      to   check    on   him   and    saw    that   he    was


standing in the cell.                (Doc. 154 at 138-140.)            During that time,

Neisler took Alexander's blood pressure but did not otherwise take

any other vital signs or examine Alexander's right leg or foot. (Id.)

       Augustin returned to CCDC later on May 23, 2016 and examined

Alexander at approximately 3:00 p.m. on Monday, May 23, 2016. (Doc.

156 at 162, 196, 224.) During his examination, Augustin noted the

absence of a pulse on the top of the foot and that Alexander's right

lower       limb   was   cool    to    the   touch.    (Id.      at   163.)    During      this

examination,        Augustin     told    Alexander      that     he    was    going   to   the

hospital because Augustin believed he had some type of vascular issue

due    to   the    coolness     in   his limb.   (Id.      at 165-66.) Alexander            was

placed into a wheelchair and moved to a holding room in the Medical

Unit around 3:11 p.m. (Id. at 231-32.) Augustin ordered Alexander to

be taken to the emergency room. (Id. at 228-29.) Alexander was to be

transported by car to the hospital. (Doc. 92 at 77-78; Doc. 89 at

68.)
    Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 6 of 23


       The   CCDC     watch    commander.         Defendant      Lieutenant     Williams,

received the instruction to transport Alexander to the hospital at

3:16 p.m.2     (Doc. 92 at 77, 80.) Defendant Williams testified that

at roughly 3:21 p.m., she contacted Corporal Kelly-James but she did

not take Alexander because she complained of not having her lunch

break and her shift ending at 4:00 p.m. (Id. at 79, 89.) Defendant

Williams     testified    that     she    then     contacted      Defendant     Bryant   at

roughly 3:30 p.m. to transport Alexander and expected                           Defendant

Bryant to be ready to leave with Alexander by 4:00 p.m. (Id. at 90.)

Internal records show an entry dated May 23, 2016 at 3:47 p.m. with

an event time of 3:16 p.m. that reads: ^^The doctor recommends that

detainee Jimmy Alexander 6D be transported to MMC via car for an

evaluation. Cpl. Kelly-James assigned to complete the detail." (Doc.

92, Attach. 2 at 19.) Thus, at the time that Defendant Williams

completed     the     entry,    3:47      p.m.,    the    log     only    reflects   that

Kelly-James had been contacted. Corporal Bryant, however, testified

that he did not receive a call to transport Alexander until 4:40

p.m. (Doc. 88 at 17.) Defendant Bryant further testified that he and

Alexander     left    CCDC    at   approximately         5:08    p.m.    and   arrived   at

Memorial     Health    University      Medical Center           ('"Memorial")   emergency

room around 5:42 p.m. (Id. at 40.) Memorial's records show that




2 Corporal Addie        Bailey     (nee    Cochran) testified            that the    Watch
Commander, Defendant Williams, was notified at 3:18 p.m. (Doc. 89 at
68.)
      Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 7 of 23


Alexander arrived at 5:38 p.m. on May 23, 2016 and was admitted at

5:42 p.m. (Doc. 94, Attach. 1 at 2.)

        When Alexander presented at Memorial, his right leg was cold,

pulseless, insensate and without motor function. (Id. at 3, 6-7.)

Memorial emergency room doctors consulted with vascular medicine

doctors. (Id. at 7.) At 5:59 p.m. on May 23, Alexander had blood

drawn for various lab panels. (Doc. 77, Attach. 1 at 87.) At 7:07

p.m. on May 23, 2016, Alexander's potassium levels were recorded at

5.1     mmol/L.    (Id.)     Dr.       Bhandari,      a   vascular   interventional

radiologist, reviewed the CT angiogram of Alexander's right leg and

found an extensive blood clot. (Doc. 77 at 24-27.)                     Dr. Bhandari

determined that surgery would be needed. (Id. at 27-28.) Dr. Avino,

a vascular surgeon, began a thrombectomy on Alexander at 10:05 p.m.

on May 23, 2016. (Doc. 94, Attach. 1 at 28.) Anesthesia was concluded

at 11:52 p.m. on May 23, 2016 and Alexander was transferred from the

operating room to the post-anesthesia care unit ('"PACU") to recover

on May 24, 2016 at 12:00 a.m. (Id.)

       Alexander had blood specimens drawn at 2:05 a.m. on May 24,

2016.    (Doc.    77,   Attach.    1   at   88-89.)   Alexander's    PACU   treatment

concluded at 2:30 a.m. (Id. at 28.) The various lab tests performed

on Alexander resulted at different times. The CBC with differential


lab resulted at 2:37 a.m., the Protime-INR lab resulted at 2:51 a.m.,

and the PTT lab resulted at 2:51 a.m. on May 24, 2016. (Id. at

89-90.) The basic metabolic panel, which includes a value for the
       Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 8 of 23



patient's potassium level, resulted at 4:36 a.m. on May 24, 2016.

(Id. at 91.) Alexander's potassium level was recorded at 7.3 mmol/L

and reported by lab staff at 4:37 a.m. (Id.) Dr. Moon, the chief

resident working that night, was informed of Alexander's potassium

level, and he and his team went to the PACU and found Alexander in

cardiac arrest. (Doc. 77, Attach. 1 at 12-13, 18.) Alexander could

not be revived and was declared dead by Dr. Moon on May 24, 2016 at

approximately 5:13 a.m. (Doc. 77, Attach. 1 at 18; Doc. 90, Attach.

3 at 1.)

        Alexander's autopsy was performed by the Georgia Bureau of

Investigations ("GBI") medical examiner. Dr. J. Upshaw Downs. (Doc.

90, Attach. 3.) Dr. Downs opined that Alexander's cause of death was

the result of ^^generalized arteriosclerosis which manifests as right

lower extremity ischemia, status postoperative with subsequent acute

onset hyperkalemia." (Id. at 8.) Dr. Downs found that Alexander's

excessive potassium and released toxins during reperfusion post-

surgery contributed to Alexander's cardiac arrest and death.

II.     CORIZON'S HEALTHCARE CONTRACT


        In   2010,   Chatham   County,   by    and    through    the   Board    of

Commissioners of Chatham County, Georgia, entered into a contract

with    Prison   Health   Services,   Inc.    for    the   provision   of   inmate

healthcare services. (Doc. 168, Attach. 5 at 2.) The contract was

annual, but had four renewals with an expiration date of February

26, 2015. (Id.) Around July 2011, Prison Health Services, Inc.'s
       Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 9 of 23


name changed to Corizon. (Doc. 168 at 38-39.) The annual cost under

the contract for 2010 was $5,399,000.00. (Doc. 168, Attach. 5 at

26.) In 2011, Chatham County paid $5,584,224, in 2012 the amount was

$5,774,088, and in 2013, the amount paid was $5,774,088. (Doc. 167

at 16-17; Doc. 167, Attach. 2 at 1.) Subsequently, Corizon and

Chatham County entered into a contract on January 17, 2014 in the

amount of $5,074,224. (Doc. 87, Attach. 1; Doc. 167, Attach. 2 at

1.) Linda Cramer, a designated corporate representative for Chatham

County, testified that the compensation was $5,070,224 for both 2014

and 2015. (Doc. 167 at 17.)

        Pursuant to the contract, Corizon had assumed all medical care,

including psychiatric but with the exclusion of psychologist, for

all inmates at CCDC. (Doc. 87, Attach. 1 at 14.) Corizon was to staff

nurses in various parts of CCDC as follows: (1) in the Medical Unit

24 hours a day, 7 days a week, (2) in the R&D area 24 hours a day,

7 days a week, (3) each of the housing units for 8 hours, 5 days a

week and (4) in the infirmary 24 hours a day, 7 days a week. (Id. at

14-15.)

        In 2015, Chatham County expressed a concern about Corizon's

staffing levels and felt that there should have been additional

registered nurses (^^RNs") in the facility at any given time. (Doc.

166 at 38-39.) By e-mail dated September 18, 2015, Scott Bowers,

with    Corizon,   emailed   Lee   Smith   and   Micheal   Kaigler   at   Chatham

County. (Doc. 93, Attach. 9 at 3.) In that e-mail. Bowers summarized
       Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 10 of 23



 a meeting between         representatives of Corizon and Chatham County

 regarding care at CCDC. Specifically, Bowers mentioned that ''there

 was a question regarding our staffing Licensed Practical Nurses

 (LPNs) at intake to conduct health screenings. We recognize your

 consultants have recommended Registered Nurses (RNs) at intake, and

 we can do that." (Id. at 4 (emphasis in original).) Bowers then

 states that the cost of adding an RN for 12 hours per night would be

 $197,172. (Id.) Bowers further stated that "when the question of

 staffing an RN at night was first raised, my team did not believe it

 to be incumbent upon Corizon Health to absorb this cost because they

 are confident that we have structured a sound inmate medical program

 . . . ." and offered to share the cost of increased nursing staff.

 (Id.) An increase in RN staffing was never adopted. (Doc. 93 at 110.)

        At the time of Alexander's incarceration and subsequent death,

 Chatham    County   was    in   the   process   of   soliciting   a   new   inmate

 healthcare provider through a request for proposal ("RFP"). (Doc.

 168 at 28-29.) The contract was awarded to Correct Health in July

 2016. (Id. at 29.) Correct Health's contract for 2016 was in the

 amount of $6,973,725. (Doc. 167 at 17.)

III.    PROCEDURAL HISTORY


        After his death, Alexander's son, Jemme Jenkins, brought suit

 in both his individual and representative capacity for the benefit

 of, and on behalf of, the Estate of Jimmie Lee Alexander, Sr. in the

 State Court of Chatham County, Georgia. (Doc. 1, Attach. 1 at 2-17.)



                                         10
      Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 11 of 23



After amending his complaint to add a claim under 42 U.S.C. § 1983

for    the   alleged         deliberate        indifference           to   Alexander's     medical

needs, the action was removed to this Court. (Doc. 1 at                                   1-2.) On

May 24, 2018, Plaintiff Jenkins filed a second amended complaint

adding Julianne Glisson, in her capacity as Administrator for the

Estate      of    Jimmie      Lee    Alexander,          Sr.,    as    plaintiff.      (Doc.   15.)

Plaintiffs subsequently filed a third amended complaint. (Doc. 26,

Attach. 1.)

       In    their         third    amended      complaint.           Plaintiffs     allege      the

following        claims:      (1)    a       professional        negligence      claim     against

Defendants Corizon, Augustin, Dambach, and Neisler (collectively,

the ^'Corizon Defendants"), (2) a negligence claim against Corizon

Defendants, (3) a negligence claim against Defendants Wilcher, Todd,

Milton,          Williams,         and       Bryant       (collectively,         the      "Sheriff

Defendants"),           (4)    a     claim      against          Defendant      Chatham     County

Commissioners alleging that they are liable for failing to correct

inadequate funding to the Chatham County Sheriff's Office, (5) a

claim of deliberate                indifference          under    the      Georgia   Constitution

against all           Defendants,        (6) a      claim of deliberate indifference

pursuant         to   42    U.S.C.       §   1983     against      all      Defendants,    (7)    an

intentional           infliction     of      emotional      distress         claim   against     all

Defendants, (8) a claim for punitive damages against all Defendants,

and (9) a claim for breach of sheriff and deputy bonds. (Id. at




                                                    11
      Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 12 of 23


11-24.) County Defendants now move for summary judgment on the claims

against them. (Doc. 123.)

                             STANDAEU3 OF REVIEW


        According to Fed. R. Civ. P. 56(a), 'Ma] party may move for

summary judgment, identifying each claim or defense—or the part of

each claim of defense—on which summary judgment is sought." Such a

motion must be granted "if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law." Id. The "purpose of summary judgment

is to 'pierce the pleadings and to assess the proof in order to see

whether there is a genuine need for trial.' "              Matsushita Elec.

Indus. Co. V. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348,

1356, 89 L. Ed. 2d 538 (1986) (quoting Fed. R. Civ. P. 56 advisory

committee notes). Summary judgment is appropriate when the nonmoving

party "fails to make a showing sufficient to establish the existence

of an element essential to that party's case, and on which that party

will bear the burden of proof at trial." Celotex Corp. v. Catrett,

477 U.S. 317, 322, 106 S. Ct. 2548, 2552, 91 L. Ed. 2d 265 (1986).

The    substantive   law   governing   the   action   determines   whether   an

element is essential. DeLong Equip. Co. v. Wash. Mills Abrasive Co.,

887 F.2d 1499, 1505 (11th Cir. 1989).

       As the Supreme Court explained:

       [A] party seeking summary judgment always bears the
       initial responsibility of informing the district court of
       the basis for its motion, and identifying those portions
       of the pleadings, depositions, answers to interrogatories,


                                       12
      Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 13 of 23


       and admissions on file, together with the affidavits, if
       any, which it believes demonstrate the absence of a genuine
       issue of material fact.


Celotex, 477 U.S. at 323, 106 S. Ct. at 2553. The burden then shifts

to the nonmoving party to establish, by going beyond the pleadings,

that there is a genuine issue concerning facts material to its case.

Clark V. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991).

The    Court    must    review   the    evidence    and   all       reasonable     factual

inferences      arising from         it in    the light most favorable             to     the

nonmoving party. Matsushita, 475 U.S. at 587-88, 106 S. Ct. at 1356.

However, the nonmoving party ^'must do more than simply show that

there is some metaphysical doubt as to the material facts." Id., 475

U.S. at 586, 106 S. Ct. at 1356.              A mere ^^scintilla" of evidence, or

simply conclusory allegations, will not suffice. See, e.g., Tidwell

V. Carter Prods., 135 F.3d 1422, 1425 (11th Cir. 1998). Nevertheless,

where a reasonable fact finder may "draw more than one inference

from    the    facts,    and   that    inference   creates      a    genuine      issue    of

material       fact,    then   the    Court    should   refuse       to   grant    summary

judgment." Barfield v. Brierton, 883 F.2d 923, 933-34 (11th Cir.

1989).

                                        ANALYSIS


I.     COUNTY DEFENDANTS^        IMMUNITY FROM SUIT


       County Defendants first argue that all claims brought against

them are barred by the doctrine of sovereign immunity. (Doc. 124 at

2-5.) Plaintiffs have brought state law claims and a federal § 1983



                                              13
     Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 14 of 23



claim against County Defendants. The Court finds that the state law

claims against County Defendants are due to be dismissed.

        ^^In Georgia, ^sovereign immunity extends to the state and all

of its departments and agencies.' " Carter v. Butts Cty., Ga., 821

F.3d 1310, 1323 (llth Cir. 2016) (quoting Ga. Const, art. I § 2,

SI   IX; Gilbert   v.    Richardson,. 264       Ga.   744,     452   S.E.2d       476,   479

(1994)). Sovereign immunity extends to counties as well unless waived

by the General Assembly. Id.; see also Presnell v. Paulding Cty.,

Ga., 454 F. App'x 763, 769 (llth Cir. 2011). Plaintiffs bear the

burden to     demonstrate      that sovereign         immunity       has    been   waived.

Carter, 821 F.3d at 1323.

       In their response. Plaintiffs argue that a local government

does    not   enjoy     sovereign   immunity      from    federal          constitutional

violations.    (Doc.     186   at   5.)   The    Court   finds       these    statements

insufficient to demonstrate a waiver of sovereign immunity in this

case. Plaintiffs have failed to identify a specific waiver of the

state's sovereign immunity and focuses more generally on their

ability to bring their federal § 1983 claim. Counties and sheriffs

enjoy    sovereign      immunity    for    tort       claims    under       the    Georgia

Constitution, including claims related to the provision of medical

care in jails. Temple v. Mclntosh Cty., Ga., No. 2:18-CV-91, 2019 WL

287482, at *7 (S.D. Ga. Jan. 22, 2019); Tattnall Cty. v. Armstrong,

333 Ga. App. 46, 52, 775 S.E.2d 573, 578 (Ga. Ct. App. 2015),

overruled on other grounds by Rivera v. Washington, 298 Ga. 770, 784



                                          14
   Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 15 of 23



S.E.2d 775 (2016). The Court, therefore, finds that County Defendants

are entitled to summary judgment on Plaintiffs' state law claims.

County Defendants' motion for summary judgment on this basis is

GRANTED.


     As to County Defendants' argument that Plaintiffs' § 1983 claim

is also barred by sovereign immunity, the Court finds that this

argument fails. First, it is not clear to this Court the exact

parameters of Plaintiffs' § 1983 claims against County Defendants.

In their third amended complaint. Plaintiffs allege a broad § 1983

claim against all Defendants for "exhibiting deliberate indifference

to Alexander's federal constitutional rights and by denying and

delaying adequate medical care to him, including emergency care when

it was obviously needed." (Doc. 26, Attach. 1 at 21.) However, in

count four. Plaintiffs specifically allege a claim against County

Defendants for their failure to adequately fund CCDC and contend

that the "failure to correct this known inadequacy was widespread,

persistent   and   established   a   custom   or   policy   that   caused   a

constitutional violation of the rights of Alexander . . . ." (Id. at

19.) Similarly, in their response to County Defendants' motion for

summary judgment. Plaintiffs focus on the alleged understaffing of

CCDC as the policy by which County Defendants are liable under 42

U.S.C. § 1983. (Doc. 186 at 7.) Reviewing Plaintiffs' third amended

complaint as a whole, the Court finds that Plaintiffs' pursue a

§ 1983 claim against County Defendants on the basis of their alleged



                                     15
   Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 16 of 23



unconstitutional policy of understaffing by failing to adequately

fund CCDC.


     The Court finds that, to the extent County Defendants contend

that Plaintiffs' § 1983 claim is also barred by sovereign immunity,

this argument fails. Counties (and other local government entities)

are ^"persons" within the scope of § 1983 and may be subject to

liability. McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004).

County Defendants argue that, pursuant to Turquitt v. Jefferson Cty.,

Ala., 137 F.3d 1285, 1292 (11th Cir. 1998), a county is "sovereignly

immune from claims brought for causes of actions arising out of the

county's jail." (Doc. 124 at 3.) While there are some circumstances

in which Turquitt may bar actions against counties, the Court finds

County Defendants' reading in this case too expansive.

     In Turquitt, the Eleventh Circuit held that a local government

"must have power in an area in order to be held liable for an

official's acts in that area." 137 F.3d at 1292. The Eleventh Circuit

held that the defendant county had no liability because it had no

power over the administration or operation of the jail and that its

authority extended only to "maintaining the jail's physical plant

and providing operational funding." Id. at 1291. Therefore, the

Eleventh      Circuit   found    that,   as   the    sheriff   could      not   be   a

"policymaker" for the defendant county, the county could not be

liable   on   the   basis   of   the   sheriff's    actions.   Id.   at   1292.   The

situation presented here is not the same as the one in Turquitt. The



                                         16
      Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 17 of 23



Eleventh Circuit noted in Turquitt that the complaint did not ''relate

to the provision of such necessities, nor does it allude to any

failure on the County's part to appropriate adequate funds." 137

F.Sd at 1290. As stated above, it does not appear that Plaintiffs

are pursuing a § 1983 claim against County Defendants for the actions

of the Sheriff Defendants, but instead contend that County Defendants

were    deliberately    indifferent    to    Alexander's   medical    needs   by

failing to adequately fund and staff the jail to provide medical

care. Turquitt stands for the principle that a local government may

only be held liable pursuant to § 1983 for actions of those whom the

local government has authority over and for injuries that it caused

itself. 137 F.3d at 1290.


       In Georgia, counties are charged by the General Assembly with

funding the provision of medical care to inmates. Lake v. Skelton,

840    F.3d   1334,    1341   (11th   Cir.    2016)   (interpreting   O.C.G.A.

§ 42-5-2 and finding that the code section imposes "two separate

duties: the county must fund the provision of medical care, and the

sheriff must select an appropriate provider and ensure that inmates

receive care when necessary."). Therefore, Plaintiffs can maintain

their § 1983 claim based on County Defendants' alleged inadequate

funding. See, e.g.. Marsh v. Butler Cty., Ala., 268 F.3d 1014, 1027

(11th Cir. 2001) (en banc) (finding that, as the defendant county

was charged with erecting and maintaining jails under Alabama law,

the plaintiffs could maintain          an    Eighth Amendment claim on the



                                       17
      Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 18 of 23


contention     that    the     failure   to    maintain    the     jail   constituted

deliberate indifference), abrogated on other grounds by Bell Atl.

Corp. V. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929

(2007); Gaines v. Choctaw Cty. Comm'n, 242 F. Supp. 2d 1153, 1163

(S.D. Ala. 2003) (discussing Turquitt and finding that the plaintiffs

had stated a claim under § 1983 against the defendant county for

failing to provide funding to adequately staff the medical care at

the jail). Thus, the Court denies County Defendants' motion to the

extent that it argues Plaintiffs' § 1983 claim is barred by sovereign

immunity.

II.    PLAINTIFFS'     42 U.S.C. § 1983 CLAIM        AGAINST     COUNTY    DEFENDANTS
       FAILS


       County Defendants also argue that Plaintiffs' § 1983 claim

against them fails because Plaintiffs cannot prove that they were

indifferent to the medical needs of Alexander either by failing to

fund the Sheriff or by ignoring a warning so clear that a reasonable

person would know harm was imminent. (Doc. 124 at 8.) In response.

Plaintiffs     argue    that    County   Defendants       failed    to    provide   the

necessary funding for a nighttime R&D nurse, knew that the additional

staffing was needed, and that, without additional funding, inmates

would not be receiving adequate healthcare. (Doc. 186 at 6-7.) The

Court finds that Plaintiffs' § 1983 claim against County Defendants

fails.


       To impose § 1983 liability on a municipality, a plaintiff must

show: ^'(1) that his constitutional rights were violated; (2) that


                                          18
     Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 19 of 23


the municipality had a custom or policy that constituted deliberate

indifference to that constitutional right; and (3) that the policy

or   custom   caused   the      violation." McDowell,         392   F.3d   at   1289.   A

municipality may be liable under § 1983 only where "the deprivation

at issue was undertaken pursuant to city ^custom' or ^policy,' and

not simply on the basis of respondeat superior." Brown v. City of

Fort Lauderdale, 923 F.2d 1474, 1479 (11th Cir. 1991). To prove

§ 1983 liability against a municipality based on custom, "a plaintiff

must establish a widespread practice that, although not authorized

by written law or express municipal policy, is so permanent and well

settled as to constitute a custom or usage with the force of law."

Id. at 1481 (internal quotation marks and citation omitted). Thus,

a longstanding and widespread practice "is deemed authorized by the

policymaking officials because they must have known about it but

failed to stop it." Id. To subject                 Defendant Chatham County to

liability under § 1983, Plaintiffs "must show that the constitutional

violation     occurred     as    a   result   of   a   county   policy." Cagle          v.

Sutherland, 334 F.3d 980, 986 (11th Cir. 2003).

      In    this   case.        Plaintiffs    argue    that     County     Defendants'

"decision not to fully fund staffing at CCDC was a policy decision."

(Doc. 186 at 7.) Plaintiffs contend that "a pattern of underfunding

is not necessary because the knowledge is shown by direct evidence

of actual knowledge in the communications and [sic] between [County




                                             19
      Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 20 of 23


Defendants] and Corizon. (Id. at 9.) This misstates the law and the

evidence.


       First, contrary to Plaintiffs' contention. Plaintiffs must show

that County Defendants had a policy of understaffing. To demonstrate

a policy or custom, "it is generally necessary to show a persistent

and wide-spread practice." McDowell, 392 F.Sd at 1290. Plaintiffs

have failed to meet this burden. Plaintiffs do not allege other

instances of underfunding inmate medical care and in fact acknowledge

in their response brief that County Defendants acted on a prior

request to fund two mental health professionals in April 2014. (Doc.

186    at    8.)   Plaintiffs    have   cited     to   no   evidence   that   County

Defendants habitually underfunded inmate medical care or that they

had a practice of denying requests for additional funds. Plaintiffs

cannot rest on this single incident of County Defendants not funding

an RN. See Craig v. Floyd Cty., Ga., 643 F.3d 1306, 1311 (11th Cir.

2011) (finding that § 1983 liability against municipalities cannot

rely    on   single   incident    of    alleged    unconstitutional     activity);

McDowell, 392 F.3d at 1290-91 (finding that, although the plaintiff

provided evidence that the jail had staffing problems, plaintiff

could not produce evidence that the understaffing contributed to or

exacerbated an inmate's medical condition and, therefore, there was

no evidence of a widespread or persistent policy).

       Second, Plaintiffs must establish that the action taken, here

the failure to fund a nighttime RN at the R&D area, was " ^taken



                                         20
   Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 21 of 23



with the   requisite degree of culpability . . . with deliberate

indifference to its known or obvious consequences.' " McDowell, 392

F.3d at 1283 (quoting Davis ex rel. Doe v. Dekalb County Sch. Dist.,

233 F.3d 1367, 1375-76 (11th Cir. 2000)). Plaintiffs cannot rely on

a generalized policy of understaffing. Id. There is no evidence that

County Defendants knew that the failure to staff a nighttime RN in

R&D would create a substantial risk of serious harm to the inmates

at CCDC or that the '"known or obvious consequence" of not staffing

a nighttime RN at R&D would result in an inmate not receiving

infirmary level care due to the unavailability of the infirmary.

Plaintiffs seem to rely on the fact that County Defendants were the

ones   requesting   a   nighttime   RN    at   R&D   and   that the "need   for

additional funding was obvious and had been expressly recognized by

[Defendant Chatham County]." (Doc. 186 at 7.) However, contrary to

Plaintiffs' assertion, there is no clear evidence of exactly why

County Defendants raised the issue of staffing a nighttime RN.

       In an e-mail dated September 18, 2015, Scott Bowers, with

Corizon, emailed Lee Smith and Micheal Kaigler at Chatham County and

stated that "there was a question regarding our staffing Licensed

Practical Nurses (LPNs) at intake to conduct health screenings. We

recognize your consultants have recommended Registered Nurses (RNs)

at intake, and we can do that." (Doc. 93, Attach. 9 at 3-4.) Thus,

according to this source. County Defendants wanted an RN to conduct

health    screenings.    However,    Virginia        O'Neill,   the   corporate



                                         21
   Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 22 of 23



representative    for    Defendant     Corizon,      testified       that   County

Defendants wanted a nighttime RN because it was a recommendation

from the accrediting body. (Doc. 110 at 107.) Neither of these

statements demonstrate that County Defendants were aware that the

alleged     constitutional     violation       was   a    ""highly    predictable

consequence" of their failure to fund a nighttime RN in the R&D area

or that County Defendants disregarded a risk of serious harm. See

McDowell/   392 F.3d at 1291 (finding that the plaintiff could not

show facts that demonstrated that a member of Board believed that

their budget decisions would cause an inmate not to receive timely

medical care; Cagle, 334 F.3d at 988 (finding that the defendant

county's decision to fund no additional nighttime watcher was not

deliberately indifferent to a substantial likelihood of detainee

suicide because there was no evidence to show that the county was

truly aware that prisoners were likely to attempt suicide). The Court

finds that County Defendants' motion for summary judgment is due to

be granted.

III. PUNITIVE DAMAGES


     Because    this   Court   has   granted    summary    judgment    to   County

Defendants on all of Plaintiffs' claims against them, any derivative

claims for punitive damages must be dismissed. See Butler v. Georgia

Dep't of Corr., No. 6:18-CV-170, 2018 WL 6729647, at *7 (S.D. Ga.

Dec. 21, 2018), appeal dismissed. No. 19-10249-AA, 2019 WL 1858369

(11th Cir. Feb. 28, 2019); Lewis v. Meredith Corp., 293 Ga. App.



                                       22
   Case 4:18-cv-00099-WTM-CLR Document 233 Filed 08/27/20 Page 23 of 23


747, 750, 667 S.E.2d 716, 719 {Ga. Ct. App. 2008) ("Under Georgia

law, a plaintiff cannot recover punitive damages when the underlying

tort claim fails.").

                               CONCLUSION


     For   the   foregoing   reasons.   County   Defendants'   Motion     for

Summary Judgment (Doc. 123) is GRANTED.

     SO ORDERED this             of August 2020.




                                 WILLIAM T. MOORE, JR.
                                 UNITED STATES DISTRICT    COURT
                                 SOUTHERN   DISTRICT OF GEORGIA




                                   23
